

EXHIBIT 10.13.4
SECOND MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT
THIS SECOND MODIFICATION TO AMENDED AND RESTATED LOAN AGREEMENT (the
"Modification Agreement") is made and entered into as of January 16, 2015 by and
among FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association
with an office in Chattanooga, Tennessee, as Administrative Agent (“Agent”) and
Lender, and the other Lenders party hereto (all of the Lenders are collectively
referred to herein as the "Lenders"), and CBL & ASSOCIATES LIMITED PARTNERSHIP,
as the Borrower, CBL & ASSOCIATES PROPERTIES, INC., as the Parent, the latter
solely for the limited purposes set forth in Section 13.22 of the Amended and
Restated Loan Agreement dated February 22, 2013 among the Borrower, the Parent,
the Agent and the Lenders (the "Loan Agreement").


WHEREAS, the Lenders have heretofore made a revolving credit loan as of February
22, 2013 to the Borrower in the principal amount of One Hundred Million and
NO/100 Dollars ($100,000,000.00) (the "Revolving Loan") and have also made a
term loan to the Borrower in the principal amount of Fifty Million and NO/100
Dollars ($50,000,000) (the "Term Loan," together with the Revolving Loan be
referred to as the "Loan") pursuant to the Loan Agreement and as evidenced by
Promissory Notes dated as of February 22, 2013, to each of the Lenders in the
amount of each Lender’s Pro Rata Share (as defined in the Loan Agreement), as
amended from time to time (the "Notes"); and
WHEREAS, the Borrower has requested a reduction in the interest rate on the Loan
and the Lenders are willing to allow such change, but only upon the terms and
conditions hereinafter described.
NOW, THEREFORE, in consideration of the premises, the continued extension of
credit, and other good and valuable consideration, Borrower, Agent and Lenders
agree as follows, to-wit:
1.    Capitalized terms as used herein shall have the same meaning as contained
in the Loan Agreement unless a different definition is provided herein.
2.    Borrower shall execute and deliver to each Lender an amended and restated
Promissory Note reflecting the reduced rate.
3.    The Loan Agreement is hereby amended as follows:
(a) In Section 1.1 of the Loan Agreement the definition of "Applicable Margin to
Term Loan" is deleted and the following is substituted in lieu thereof:


"Applicable Margin to Term Loan" means one and fifty five hundredths percent
(1.55%) per annum."


(b) In EXHIBIT "F," FORM OF TERM NOTE" the words and numbers"[one and ninety
hundredths percent (1.90%)]" are deleted and the following are substituted in
lieu thereof: "[one and fifty five hundredths percent (1.55%)]".


4.    The Borrower shall pay all fees and expenses incident to this Modification






--------------------------------------------------------------------------------



Agreement, including but not limited to the Lenders’ attorneys' fees and
recording costs.
5.    The Borrower hereby authorizes and directs the Agent to take any action
necessary to conform the Loan Documents to the terms as herein modified and by
these presents accepts and confirms its liability under the Loan Documents with
the terms as herein modified.
6.    All of the representations and warranties set forth in the Loan Agreement
are and remain true and correct on and as of the date of this Modification
Agreement with the same effect as though such representations and warranties had
been made on and as of this date.
7.    The Borrower is in full compliance with all of the terms and provisions
set forth in the Loan Agreement and the other Loan Documents, and no Event of
Default as specified in the Agreement or the other Documents, nor any event
which, upon notice, lapse of time or both, would constitute an Event of Default
thereunder, has occurred and is continuing, and the effectiveness of this
Modification Agreement is conditioned on the foregoing.
8.    The Borrower agrees that amendments to the Loan Agreement shall in no way
affect or otherwise release any collateral held by the Lenders as security for
the Loan Agreement and the other Loan Documents. The Borrower acknowledges and
agrees that all collateral held by the Lenders as such security shall continue
to secure the Loan Agreement and the other Loan Documents to the same extent and
in the same manner as if the foregoing modifications had not been effected.
9.    The Borrower agrees that neither this Modification Agreement nor any other
document executed prior to the date of this Modification Agreement shall
constitute a waiver of any Event of Default or default or breach under the Loan
Agreement or any of the other Loan Documents or a waiver of any other rights and
remedies of the Agent and Lenders under the Loan Agreement, such other Loan
Documents or applicable law.
10.    In order to induce the Lenders to execute, deliver, and perform its
covenants under this Modification Agreement, Borrower further covenants,
represents and warrants to the Agent and the Lenders that:
a.    This Modification Agreement is not being made or entered into with the
actual intent to hinder, delay, or defraud any entity or person, and, by
entering into this Agreement, the ability of Borrower to pay and to otherwise
perform its obligations to other creditors is materially enhanced.


b.    This Modification Agreement is not intended by the parties to be a
novation, and, except as expressly modified herein, all terms, conditions,
rights and obligations as set out in the Loan Agreement and the other Loan
Documents are hereby reaffirmed and shall otherwise remain in full force and
effect as originally written and agreed.
c.    No action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy under any chapter of the Bankruptcy Code,
has been instituted or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its affiliates.

2





--------------------------------------------------------------------------------



d.    The execution of this Modification Agreement by the Borrower and the
performance by the Borrower of its obligations hereunder have been duly
authorized by all requisite company action, and will not violate or result in a
breach or constitute a default under any of the Borrower's organizational
documents or any agreements to which the Borrower is a party or by which it or
its property is bound.
11.    The Borrower, the Agent and the Lenders hereby acknowledge and agree that
this Modification Agreement shall not (i) be construed to be a waiver of or
forbearance with respect to any breach, default or event of default that may
have occurred or may occur in the future under the Loan Agreement, or any of the
other Loan Documents (collectively, "Other Defaults"), or (ii) hinder, restrict
or otherwise modify the rights and remedies of the Agent or the Lenders
following the occurrence of any Other Defaults.
12.    The Borrower, the Agent and the Lenders agree as follows:
a.    Any default under this Modification Agreement will be an Event of Default
under the Loan Agreement.
b.    Any future waiver, alteration, amendment or modification of any of the
provisions of this Modification Agreement shall not be valid or enforceable
unless in writing and signed by all parties, it being expressly agreed that this
Modification Agreement cannot be modified orally, by course of dealing or by
implied agreement. Moreover, any delay by the Agent or the Lenders in enforcing
its rights after a default or event of default shall not be a release or waiver
of the default or event of default and shall not be relied upon by the Borrower
as a release or waiver of the default.
c.    This Modification Agreement is be binding upon and inures to the benefit
of the parties hereto, their heirs, executors, administrators, successors, legal
representatives and assigns.
d.    The headings in this Modification Agreement are for convenience of
reference only and shall not in any way affect the interpretation or
construction of this Modification Agreement. In the event any provision of this
Modification Agreement is determined to be unenforceable under applicable law,
such determination will not be deemed to affect the enforceability of the other
provisions of this Modification Agreement, and all such other provisions will
remain in full force and effect.
e.    This Modification Agreement is deemed to be one of the Loan Documents.
13.    THE BORROWER ACKNOWLEDGES AND AGREES THAT THERE ARE NO EXISTING OFFSETS,
DEFENSES OR COUNTERCLAIMS TO THE OBLIGATIONS OF THE BORROWER, AS SET FORTH IN
THE LOAN AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS, AND THAT THE BORROWER
HAS NO EXISTING CLAIM FOR DAMAGES AGAINST THE AGENT OR THE LENDERS ARISING OUT
OF OR RELATED TO THE LOAN OR THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND, IF AND TO THE EXTENT (IF ANY) THAT THE BORROWER HAS OR MAY HAVE
ANY SUCH EXISTING CLAIM (WHETHER KNOWN OR UNKNOWN), THE

3





--------------------------------------------------------------------------------



BORROWER DOES HEREBY FOREVER RELEASE AND DISCHARGE, IN ALL RESPECTS, THE AGENT
AND THE LENDERS WITH RESPECT TO SUCH CLAIMS.
14.    The Borrower further agrees that all terms and conditions of the Loan
Agreement and Loan Documents shall remain in full force and effect except as
modified in the First Modification Agreement to Amended and Restated Loan
Agreement dated December 16, 2013 among the Borrower and the Lenders and this
Modification Agreement.



4





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Second Modification Agreement
to Amended and Restated Loan Agreement the day and year first above written.
 
BORROWER:


CBL & ASSOCIATES LIMITED PARTNERSHIP


By: CBL Holdings I, Inc., its sole general partner




By: /s/ Farzana K. Mitchell ___________________ 
Name: Farzana K. Mitchell
Title: Executive Vice President – Chief Financial Officer


 
PARENT:


CBL & ASSOCIATES PROPERTIES, INC., solely for the limited purposes set forth in
Section 13.22




By: /s/ Farzana K. Mitchell ___________________
Name: Farzana K. Mitchell
Title: Executive Vice President – Chief Financial Officer





(Signatures Continued on Next Page)

5





--------------------------------------------------------------------------------






[Signature Page to Modification Agreement]




 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender




By: By: /s/ Gregory L. Cullum ______________
Name: Gregory L. Cullum
Title: Senior Vice President
























S-6

